DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyukazi et al. (US 2019/0359046) in view of Yanagi (JP 2014-22092 A).
Tsuyukazi et al. disclose  an electric vehicle structure comprising: a floor panel (16); a center tunnel (66) extending along a vehicle front-rear direction at a center of the floor panel in a vehicle width direction, and projecting upward from the floor panel; a pair of rockers (14), the rockers respectively disposed on both ends of the floor panel in the vehicle width direction; a crossmember (35) extending from one of the pair of rockers to another of the pair of rockers on the floor panel and the center tunnel; a battery pack (45) disposed below the floor panel and the center tunnel; and an electric cable (56) arranged in the center tunnel.
	Tsuyukazi et al. do not disclose the electric cable attached to an upper panel of the center tunnel. Yanagi discloses an electric cable (56) attached to an upper panel of a center tunnel (Fig. 5). Note that convex portion (11) is received within the center tunnel (112) of the floor panel (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Tsuyukazi et al. by attaching the electric cable to the upper panel of the center tunnel, as taught by Yanagi, in order to protect the cable and prevent it from shifting.
Tsuyukazi et al. further disclose a coolant pipe (53/54) arranged in the center tunnel.
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Tsuyukazi et al. meet all the limitations of the claimed invention, but do not disclose how or if the electric cable is attached to the surrounding center tunnel (66). Yanagi discloses an electric cable (56), disposed above a battery pack, and attached to an upper panel of a convex housing portion (11) received within a floor tunnel (112). One of ordinary skill in the art need only mount the cable of Tsuyukazi et al. to the surrounding center tunnel panel in the manner shown by Yanagi in order to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to secure the electric cable of Tsuyukazi et al. as taught by Yanagi in order to protect the cable and prevent it from shifting. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618